Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit


No. 12-2027

                       PABLO CRISTOBAL LETRAN,

                               Petitioner,

                                     v.

              ERIC H. HOLDER, JR., Attorney General,

                               Respondent.


              PETITION FOR REVIEW OF AN ORDER OF THE
                    BOARD OF IMMIGRATION APPEALS


                                  Before

                  Torruella, Stahl, and Thompson,
                          Circuit Judges.



     John P. Garan on brief for petitioner.
     Julie M. Iversen, Trial Attorney, United States Department of
Justice, Civil Division, Office of Immigration Litigation, Stuart
F. Delery, Principal Deputy Assistant Attorney General, Civil
Division, and Thomas B. Fatouros, Senior Litigation Counsel, Office
of Immigration Litigation, on brief for respondent.



                              June 7, 2013
                 STAHL, Circuit Judge. Pablo Cristobal Letran is a native

and citizen of Guatemala who has petitioned for our review of the

denial of his applications for asylum and special rule cancellation

of removal under the Nicaraguan Adjustment and Central American

Relief Act (NACARA).            See Pub. L. No. 105-100, 111 Stat. 2160,

2193-2201 (1997), amended by Pub. L. No. 105-139, 111 Stat. 2644

(1997). We deny Letran's petition, because we lack jurisdiction to

review his NACARA claim, and we agree with the Immigration Judge

(IJ)       and   the   Board   of   Immigration   Appeals   (BIA)   that   he   is

ineligible for asylum.

                 Letran entered the United States without inspection on

December 20, 1988.             He applied for asylum in October 1993 but

(inexplicably) did not receive an asylum office interview until

twelve years later, in September 2005.              Letran was referred into

removal proceedings before the Boston Immigration Court, where he

renewed his asylum application and also sought withholding of

removal, protection under the Convention Against Torture (CAT),1

and special rule cancellation of removal under NACARA.                     The IJ

found Letran to be a credible witness but denied his application

for special rule cancellation of removal because there was, in her



       1
       Letran has waived any challenge to the IJ's denial of his
applications for CAT protection and withholding of removal by
failing to address those applications either before the BIA, see 8
U.S.C. § 1252(d)(1); Silva v. Gonzales, 463 F.3d 68, 72 (1st Cir.
2006), or on appeal to this court, see Sugiarto v. Holder, 586 F.3d
90, 92 (1st Cir. 2009).

                                         -2-
view, no evidence that he had registered as a member of the class

action in American Baptist Churches v. Thornburgh, 760 F. Supp. 796

(N.D. Cal. 1991) ("ABC class member") -- a NACARA requirement

discussed      at   more   length    below.       As     for    Letran's   asylum

application, the IJ concluded that he had failed to establish both

membership in a particular social group and either past persecution

or a well-founded fear of future persecution.                  Letran appealed to

the BIA, which affirmed the IJ's denial of both applications.

              We begin with Letran's NACARA claim.              "Congress enacted

NACARA   in    1997   to   amend    the    Illegal     Immigration    Reform   and

Immigrant      Responsibility       Act    of   1996    (IIRIRA)     and   permit

individuals from certain countries to seek discretionary relief

from removal or deportation under more lenient statutory standards

that predated IIRIRA."        Gonzalez v. Holder, 673 F.3d 35, 37 (1st

Cir. 2012).     Section 203 of NACARA, in particular, allows certain

individuals from Guatemala to apply for what is known as "special

rule" cancellation of removal.              See NACARA § 203, 111 Stat. at

2196-99; 8 C.F.R. §§ 1240.64-1240.66.                  To satisfy the initial

eligibility requirements, a Guatemalan applicant for special rule

cancellation of removal must have either: (1) filed an asylum

application on or before April 1, 1990; or (2) entered the United

States on or before October 1, 1990 and registered by December 31,

1991 as an ABC class member.          See 8 C.F.R. §§ 1240.60, 1240.61.

Letran did not apply for asylum until 1993, but he did enter the


                                          -3-
United States before October 1, 1990.          Thus, he might be eligible

for special rule cancellation of removal if he could demonstrate

that he registered as an ABC class member by December 31, 1991.

              Before the IJ, Letran testified that, in what he thinks

was October 1991, a notary public in Providence, Rhode Island

helped him fill out an application for ABC benefits.            He said he

then mailed the form to what he believes was Washington, DC, but he

unfortunately did not retain a copy of it.         According to the notes

of the asylum officer who interviewed him in 2005, however, Letran

indicated at that time that he had not registered as an ABC class

member.2      We need not resolve that discrepancy, because special

rule cancellation of removal applications are subject to the

jurisdiction-stripping provision codified at 8 U.S.C. § 1252, which

forecloses our review of "discretionary determinations regarding

requests for special rule cancellation of removal under NACARA,

absent legal or constitutional error."           Gonzalez, 673 F.3d at 37

(quoting Gonzalez-Ruano v. Holder, 662 F.3d 59, 63 (1st Cir. 2011))

(internal quotation marks omitted). The question Letran has raised

on   appeal    --   whether   there   is    sufficient   evidence   that   he

registered for ABC benefits by the December 1991 deadline -- is a

purely factual one over which we lack jurisdiction.                 See id.;

accord Solis v. Holder, 490 F. App'x 744, 746 (6th Cir. 2012);


      2
       The asylum officer's (handwritten) notes read as follows:
"He says he was not aware of the ABC requirement. There is no
evidence of registration."

                                      -4-
Gramajo v. Holder, 446 F. App'x 615, 615 (4th Cir. 2011); Ralda v.

Att'y Gen. of U.S., 441 F. App'x 101, 103-04 (3d Cir. 2011); Ixcot

v. Holder, 646 F.3d 1202, 1213-14 (9th Cir. 2011); Molina Jerez v.

Holder, 625 F.3d 1058, 1069 (8th Cir. 2010).

           Turning to Letran's asylum claim, an asylum applicant

must demonstrate that he is a "refugee," 8 U.S.C. § 1158(b)(1)(A),

who is unwilling or unable to return to his home country due to

"persecution or a well-founded fear of persecution on account of

race, religion, nationality, membership in a particular social

group, or political opinion," id. § 1101(a)(42)(A).             Where, as

here, "the BIA affirms an IJ's ruling while analyzing the bases

offered for that ruling, we review the IJ's and BIA's opinions as

a unit."   Tay-Chan v. Holder, 699 F.3d 107, 111 (1st Cir. 2012).

The agency's findings of fact are subject to the substantial

evidence standard, meaning that we will accept those findings as

long as "they are 'supported by reasonable, substantial, and

probative evidence on the record considered as a whole.'"               Id.

(quoting Seng v. Holder, 584 F.3d 13, 17 (1st Cir. 2009)).

           Letran's request for asylum was based on his alleged

involvement in a student activist group between 1987 and 1988, when

he was in college.     He testified that he helped the group recruit

new   members   and   kept   his   class   informed   about   the   group's

activities.     Letran also helped organize a protest aimed at

promoting awareness about government oppression in Guatemala and


                                    -5-
testified that, as he was removing a disguise that he planned to

wear to the protest, he was "grabbed" by an unidentified "group of

people," who questioned him.     He further stated that, while he was

still in Guatemala, unidentified individuals came to his home,

asked his aunt about his whereabouts, and, through his aunt,

offered him a job, which he took as a sign that they wished to

speak with him.     Letran participated in one other protest, then

apparently ceased his activism and spent another year studying at

the university before coming to the United States.

          Importantly, on appeal, Letran has not challenged the

IJ's finding that he "was never actually persecuted in the past";

rather, he argues that he faces a well-founded fear of future

persecution should he return to Guatemala.       Letran "must pass both

a   subjective    test   (by   showing    that   [he]   genuinely   fears

persecution) and an objective test (by showing an objectively

reasonable basis for that fear)."        Lopez Perez v. Holder, 587 F.3d
456, 461-62 (1st Cir. 2009).     We agree with the IJ and the BIA that

Letran has failed to demonstrate that any fear he harbors is

objectively reasonable.    See id.   Even putting aside the fact that

Letran remained safely in Guatemala, and continued studying at the

same university, for a year after the incidents upon which he has

based his asylum application, almost twenty-five years have now

passed since he arrived in the United States.            Yet Letran has

pointed to no evidence in the record that members of his alleged


                                   -6-
social group -- student activists who were targeted in the 1980s

during the Guatemalan civil war3 -- or individuals with his claimed

political opinion continue to face harm in Guatemala today.

          Because Letran has failed to establish a well-founded

fear of persecution on account of either his social group or his

political opinion, we deny the petition for review.




     3
       Because it does not affect our analysis, we accept the
social group definition that Letran has used on appeal. We find no
merit, however, to his contention that a remand is necessary here
because the IJ and BIA defined his social group too narrowly, as
(in his words) "members of the Association of Chemistry Students."
The IJ broadly described Letran's asylum application as being
"premised on his participation in a student group while he was
studying pharmaceutical chemistry," and the BIA referred to
Letran's "involvement as a student activist in activities that
included a 'protest' event with the Association of Chemistry
Students in 1987" (emphasis added). Both of those descriptions
were consistent with Letran's asylum application, supporting
materials, and testimony before the immigration court.

                               -7-